Dunn, Cooks and Duncan, JJ., dissenting: The right of a judgment creditor to redeem from a judicial sale of property of the judgment debtor does not depend upon any lien on the property, and the judgment under which redemption may be made may be in any county in the State. (Sweezey v. Chandler, 11 Ill. 445; Heinroth v. Frost, 250 id. 102.) Until 1917 there had been no substantial change in the statute in regard to redemption by judgment creditors from judicial sales since the act of February 19, 1841, providing the method for the exercise of such right, (Laws of 1841, p. 168,) and there has never been anything in any statute limiting the right of redemption to creditors whose judgments or decrees were recovered in the county in which the land to be redeemed was situated. There was no statute regulating the priority of the right of redemption among judgment creditors until the adoption of the “act in regard to judgments and decrees and the manner of enforcing the same by execution and to provide for the redemption of real estate sold under execution or decree,” in 1872, which was a revision of the whole subject and became chapter 77 of the Revised Statutes. Section 24 of that act provided that when there are several judgment or decree creditors, the creditor having the oldest judgment or decree shall have the preference to redeem during the first two days after the expiration of twelve months from the sale, and other creditors shall, respectively, have preference to redeem during a like time in the order of seniority of their several judgments or decrees. This section applied to all judgment and decree creditors having the right to redeem, whether their judgments or decrees were recovered in the county where the land was situated or not, and it has never been changed. The act of 1841 was retained in chapter 57 of the «Revised Statutes of 1845, and sections 5 and 25 of that chapter are sections 4 and 34 of chapter 77 of the Revised Statutes of 1874. The provisions of the statute of 1845 are identical with those of the present statute prior to its amendment in 1917, so far as the right of redemption is concerned. In Sweezey v. Chandler, supra, they were construed and the right of creditors whose judgments are in other counties than that in which the land lies to redeem was declared, and that right has never been questioned until now. Every judgment creditor has had the right to redeem without regard to the county in which his judgment was recovered. The amendment of 1889 to section 1, mentioned in the principal opinion, in our judgment has nothing to do with this question. It merely provided a method of obtaining a general lien on all of the real estate of the debtor in any county and of obtaining execution in that county. The filing of the transcript was not the recovery of a new judgment and did not take away any of the attributes of the original judgment. There is but one judgment in favor of the defendant in error, and that is the judgment of the circuit court of Cook county, and execution may issue upon it with the same effect as prior to the amendment of 1889. This amendment by its express language authorized an execution to be issued also in Sangamon county on the judgment in Cook county in the same manner as in Cook county. The execution, whether issued in Cook county or in Sangamon county, is issued upon the Cook county judgment, and the rights of the judgment creditor under it are the same. This judgment was recovered on January 28, 1913, while that of the plaintiff in error Coleman was not recovered • until November 9, 1914. The former was therefore the senior judgment and had the preference over the latter of the right to redeem for the two days fixed by the statute. The circuit court erroneously gave this right to the junior judgment, and the judgment of the Appellate Court reversing this order should be affirmed.